Case 1:19-cv-01197-LO-TCB Document 127-1 Filed 09/18/20 Page 1 of 6 PageID# 1607




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION

 __________________________________________
                                                     )
 UNITED STATES OF AMERICA,                           )
                                                     )
                       Plaintiff,                    )
                                                     )
                v.                                   )      Case No. 1:19-cv-1197-LO-TCB
                                                     )
 EDWARD SNOWDEN,                                     )
                                                     )
                       Defendant,                    )
                                                     )
 and                                                 )
                                                     )
 MACMILLAN PUBLISHING GROUP, LLC                     )
 d/b/a HENRY HOLT AND COMPANY,                       )
                                                     )
                       Relief-Defendant.             )
                                                     )

       FINAL JUDGMENT AND PERMANENT INJUNCTION AGAINST DEFENDANT
                            EDWARD SNOWDEN

         Plaintiff United States filed the above-captioned lawsuit against Defendant Edward

 Snowden, based on his publication of a book entitled Permanent Record (Count One of the

 Amended Complaint, or the “Permanent Record claim”), and certain paid, intelligence-related

 speaking engagements (Count Two of the Amended Complaint, or the “speeches claim”) without

 first seeking prepublication review by the Government for a determination of whether the

 disclosures contained classified information. See generally Am. Compl., Dkt. No. 15, ¶¶ 109-22.

 The United States alleged that these disclosures violated the terms of Secrecy Agreements that

 Snowden signed with the Central Intelligence Agency (“CIA”) and National Security Agency

 (“NSA”), which provided that prior to making disclosures regarding or based upon classified or

 purportedly classified information or his intelligence work for the agencies, he would comply
Case 1:19-cv-01197-LO-TCB Document 127-1 Filed 09/18/20 Page 2 of 6 PageID# 1608




 with the prepublication review requirements set forth in his non-disclosure agreements. Id. The

 First Amended Complaint seeks declaratory and injunctive relief, and the recovery of all

 proceeds earned by Snowden from these unauthorized intelligence-related disclosures. See Am.

 Compl., Prayer for Relief ¶¶ (A)-(J).

         On October 23, 2019, the United States moved for partial summary judgment on the issue

 of liability. Snowden opposed that motion on grounds that, inter alia, the Secrecy Agreements

 did not apply to his public remarks, and that he should have been permitted discovery with

 regard to the meaning of the Secrecy Agreements and as to certain potential defenses prior to any

 ruling on the Government’s motion for summary judgment. On December 17, 2019, the Court

 granted the United States’ motion for summary judgment as to Snowden’s liability as to both the

 Permanent Record claim and the speeches claim. United States v. Snowden, No. 1:19-CV-1197, -

 -- F. Supp. 3d ---, 2019 WL 8333546 (E.D. Va. Dec. 17, 2019). Specifically, the Court held that

 “there is no genuine dispute of material fact that Snowden publicly disclosed the type of

 information and materials . . . in Permanent Record and his speeches” that his Secrecy

 Agreements required to be submitted for prepublication review, and that therefore “the

 Government is entitled to summary judgment on both Counts.” Id. at *6. The Court then entered

 a scheduling order governing discovery on the scope of the relief to which the Government is

 entitled on its claims.

         Snowden declined to participate in discovery, and on August 7, 2020, the Court granted

 the United States’ motion for sanctions. Dkt. No. 20. Specifically, pursuant to Federal Rule of

 Civil Procedure 37(b)(2)(A)(i)-(ii), and in consequence of Snowden’s refusal to participate in

 civil discovery in this matter, the Court entered an order:

            Prohibiting Snowden from introducing, at any stage of this case, any rebuttal
             evidence relating to his compensation for Permanent Record;
Case 1:19-cv-01197-LO-TCB Document 127-1 Filed 09/18/20 Page 3 of 6 PageID# 1609




            Deeming all information set forth in the spreadsheet furnished to the United States by
             Snowden’s speaker’s bureau American Program Bureau (“APB” and the “APB
             spreadsheet,” respectively), as established facts for purposes of this action;

            For every speech or speaking engagement for which Snowden is liable to the United
             States under Count Two, but for which the United States lacks evidence of how much
             Snowden was paid, deeming as established that Snowden was paid his median speech
             earnings, as calculated by the subset of speeches documented in the APB spreadsheet;

            Prohibiting Snowden from introducing, at any stage of this case, any evidence
             relating to whether any given speech referred to intelligence-related activities of the
             CIA or NSA, materials that purport to be classified, or information that is or was in
             the process of a classification determination; or whether during the speech Snowden
             displayed any material that was marked and purported on its face to be classified; and
             how much Snowden was paid for each speech; and

            For the subset of speeches as to which the United States has been unable to locate any
             public recording or transcription, deeming as established that in at least 31% of them
             he displayed slides or other visual aids purporting to depict or be based upon
             classified information.

 Dkt. No. 120 p. 12-13.

        In lieu of time-consuming and expensive summary judgment motion practice based upon

 the above-described orders on liability and discovery sanctions, and notwithstanding the parties’

 ongoing disagreement as to the correctness of the Court’s underlying liability determination, as a

 result of which Snowden has reserved his right to appeal therefrom, the parties nevertheless

 agree upon the scope and nature of relief if the liability determination is affirmed, and

 accordingly stipulate to the following Final Judgment and Permanent Injunction Against

 Defendant Edward Snowden:

        It is hereby ORDERED, ADJUDGED, and DECREED that:

        1.      The Defendant has breached his contractual and fiduciary obligations to the CIA

 and the NSA by publishing Permanent Record and giving prepared remarks within the scope of
Case 1:19-cv-01197-LO-TCB Document 127-1 Filed 09/18/20 Page 4 of 6 PageID# 1610




 his prepublication review obligations without first submitting those preparations to the CIA

 and/or the NSA for prepublication review and obtaining written authorization for the disclosures.

        2.      A constructive trust for the benefit of the United States is hereby imposed over

 any and all monies, gains, profits, royalties, and other financial advantages derived by the

 Defendant, at any time, from the sale, serialization, adaptation, republication rights in any form,

 television or movie rights, and other distribution for profit, of the work entitled Permanent

 Record.

        3.      The Defendant shall relinquish to the United States any and all monies, gains,

 profits, royalties, and other financial advantages derived by him, at any time, from the sale,

 serialization, adaptation, republication rights in any form, television or movie rights, and other

 distribution for profit of Permanent Record, which to date total $4.2 million.

        4.      The Defendant, his assigns, agents, servants, employees, and attorneys, and those

 persons in active concert or participation with him who receive actual notice of this Final

 Judgment and Permanent Injunction through personal service or otherwise, are hereby

 permanently enjoined from disbursing or agreeing to disburse any monies, gains, profits,

 royalties, or other financial advantages derived from the sale, serialization, adaptation,

 republication rights in any form, television or movie rights, and other distribution for profit of

 Permanent Record to anyone other than the United States. Any and all such monies, gains,

 profits, royalties, and other financial advantages derived from the sale, serialization, adaptation,

 republication rights in any form, television or movie rights, and other distribution for profit of

 Permanent Record shall be paid to the United States.

        5.      A constructive trust for the benefit of the United States is hereby imposed over the

 monies, gains, profits, royalties, and other financial advantages derived by the Defendant from
Case 1:19-cv-01197-LO-TCB Document 127-1 Filed 09/18/20 Page 5 of 6 PageID# 1611




 his presentation of the 56 speeches listed in Addendum A, attached hereto, each of which the

 Court finds was made in contravention of the terms of his Secrecy Agreeements and fiduciary

 obligations, and for which the Court finds that Snowden was compensated in the corresponding

 amounts also listed in Addendum A.

        6.      The Defendant shall relinquish to the United States an aggregate amount of

 $1,027,800 for his presentation of the speeches listed in Addendum A.

        7.      The Defendant, his assigns, agents, servants, employees, and attorneys, and those

 persons in active concert or participation with him who receive actual notice of this Final

 Judgment and Permanent Injunction through personal service or otherwise, are hereby

 permanently enjoined from disbursing or agreeing to disburse any monies, gains, profits,

 royalties, or other financial advantages that would otherwise flow to the Defendant from the

 presentation of the speeches listed in Addendum A to anyone other than the United States. Any

 and all such monies, gains, profits, royalties, and other financial advantages derived from the

 presentation of speeches listed in Addendum A that would otherwise flow to the Defendant shall

 be paid to the United States.

        8.      All payments to be made under this Final Judgment shall be made in accordance

 with instructions and procedures provided to Defendant by counsel for the United States from the

 Department of Justice, Civil Division, Federal Programs Branch.

        9.      The Defendant, his assigns, agents, servants, employees, and attorneys, and those

 persons in active concert or participation with him who receive actual notice of this Final

 Judgment and Permanent Injunction through personal service or otherwise, are hereby

 permanently enjoined from further breaching the terms and conditions of the Defendant’s

 Secrecy Agreements and his fiduciary duties to the CIA and NSA, including by publishing
Case 1:19-cv-01197-LO-TCB Document 127-1 Filed 09/18/20 Page 6 of 6 PageID# 1612




 further written works, or giving further speeches or prepared remarks, that are within the scope

 of the Defendant’s prepublication review obligations without first completing the prepublication

 review process and obtaining written permission to make the disclosures.

        10.     This Final Judgment and Permanent Injunction becomes an Order of the Court on

 the date it is approved by the Court.

        11.     If any provision of this Final Judgment and Permanent Injunction is determined to

 be invalid or unenforceable for any reason, then such provision shall be treated as severed from

 the remainder of the Final Judgment and Permanent Injunction and shall not affect the validity

 and enforceability of all of its other provisions, as long as such severance does not materially

 change the parties’ rights and obligations.

        12.     This Court shall retain jurisdiction over this matter for the purpose of interpreting

 and enforcing the terms of this Final Judgment and Permanent Injunction.

        13.     Each of the parties to this Final Judgment and Permanent Injunction shall bear

 its/his own fees and costs for proceedings to date.



 IT IS SO ORDERED this ______ day of _______________ 2020.



                                               ____________________________________
                                               Hon. Liam O’Grady
                                               United States District Judge
